Per Curiam.
This was an action in equity involving the foreclosure of a chattel mortgage and liens for material and labor. The questions raised on the appeal relate to the rulings of the court as to certain matters offered in evidence and also as to .some of the findings made. Hone of the findings of fact questioned were printed in the appellants5 brief and the respondent .heretofore moved to dismiss the appeal for that reason. This motion was denied on the ground that it was then claimed that the judgment was not supported hy the findings. Ho reason was Shown for the failure to print the findings and no application was made for leave to do so, and in accordance with the well-settled practice errors in the admission and rejection of evidence could not he considered without an exception to the findings thereon, nor could the sufficiency of the findings with reference to the testimony be questioned, without printing the findings in the brief under the rule. An examination of the record shows that the decree rendered was amply supported by the facts found, and it is affirmed.